FILED
                              NOT FOR PUBLICATION                           JUN 02 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JESUS ENRIQUE RAMOS-MADRID;                      No. 08-70368
MARIA CONCEPCION CHAVEZ-
RODRIGUEZ,                                       Agency Nos. A075-750-001
                                                             A075-750-002
               Petitioners,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jesus Enrique Ramos-Madrid and Maria Concepcion Chavez-Rodriguez,

natives and citizens of Mexico, petition for review of the Board of Immigration

Appeals’ (“BIA”) order denying their motion to reopen based on ineffective


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
assistance of counsel. Our jurisdiction is governed by 8 U.S.C. § 1252. We review

for abuse of discretion the denial of a motion to reopen. Iturribarria v. INS, 321
F.3d 889, 894 (9th Cir. 2003). We deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen because the motion was filed more than 11 months after the BIA’s July 25,

2006, orders dismissing the underlying appeals, see 8 C.F.R. § 1003.2(c)(2), and

petitioners failed to demonstrate grounds for equitable tolling, see Iturribarria, 321
F.3d at 897 (equitable tolling available “when a petitioner is prevented from filing

because of deception, fraud, or error, as long as the petitioner acts with due

diligence”).

      We lack jurisdiction to review the BIA’s July 25, 2006, orders dismissing

petitioners’ underlying appeals because this petition for review is not timely as to

those orders. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-70368